Exhibit 99.9 SUBSCRIPTION AGENT AGREEMENT THIS SUBSCRIPTION AGENT AGREEMENT (“Agreement”) between First National Corporation (the “Company”),and Registrar and TransferCompany,a New Jersey corporation (the“Agent”), is dated as of May 1, 2012. 1. Appointment. (a) TheCompany is distributing at no charge (the “Rights Offering”)to its shareholdersof record at the close of business on May 4, 2012 (the “Record Date”), non-transferable subscription rights (the “Rights”) to purchase up to an aggregate of 2,955,649 shares of the Company’s common stock,par value $1.25 per share (the “Common Stock”). Each shareholder will receive one Right for eachshareof CommonStock owned.
